Citation Nr: 1446945	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-01 005	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 13, 2011, and entitlement to an initial rating in excess of 30 percent on and after June 13, 2011.  

2.  Entitlement to an effective date earlier than November 21, 2008, for the grant of service connection for PTSD.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to a total disability rating for unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The case has now been transferred to the Nashville, Tennessee RO.  

The Board recognizes that almost one year after certification of the appeal, the Veteran submitted a VA Form 9 in October 2012 and checked the box to indicate that he wanted a Board hearing at a local VA office.  He stated:  "I want to state that I was on the ground in Vietnam.  I have diagnoses which should be presumptive and conditions already service-connected which have become progressively worse."  The Veteran did not mention the earlier effective date issue on appeal and only asserted claims for service connection and that his service-connected disabilities worsened.  An October 2012 letter to the Veteran asked him to clarify the VA Form 9 received in October 2012 as there was no mention of any specific rating decision or issue.  A VA Form 21-4138 was enclosed for the Veteran to clarify the VA Form 9.  See, e.g., Evans v. Shinseki, 25 Vet. App. 7 (2011) (noting that generally limiting testimony at a hearing does not, by itself, constitute a withdrawal of other issues and indicating that VA has a duty to clarify ambiguous statements which may limit the claim and provide notice to an appellant that he or she was abandoning the right to appeal certain issues).  A VA Form 21-4138 was received by VA in December 2012 and the Veteran claimed service connection for multiple disabilities and 100 percent permanent and total disability.  Again, he made no mention of any issue with an earlier effective date or a hearing.  As a result, the Board finds that the VA Form 9, received almost a year after the certification of the issue on appeal, is not a request for a hearing with respect to the earlier effective date issue.  The Board may proceed with a decision as to entitlement to an effective date earlier than November 21, 2008, for the grant of service connection for PTSD.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has argued for a permanent and total disability and stated that he will have to leave his job soon because of his PTSD.  Accordingly, the Board finds that a claim for a TDIU has been raised.

In a December 2012 statement, the Veteran claimed entitlement to service connection for sleep apnea and depressive disorder, claimed as secondary to service-connected PTSD, entitlement to service connection for atrial fibrillation, eurthymia, and ischemic heart disease as secondary to service-connected coronary artery disease, and entitlement to a permanent and total disability rating.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issues are REFERRED to the AOJ for appropriate action.

The issues of entitlement to an initial rating in excess of 10 percent for service-connected PTSD prior to June 13, 2011, and entitlement to an initial rating in excess of 30 percent on and after June 13, 2011, entitlement to service connection for hypertension, entitlement to service connection for a knee disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's claim for service connection for PTSD was received by VA on November 21, 2008.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 21, 2008, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

There is no indication that additional action is needed to comply with the duty to assist in connection with the issue of entitlement to an effective date earlier than November 21, 2008, for the grant of service connection for PTSD.  The Veteran's service treatment records and post-service VA medical treatment records have been obtained and associated with the claims folder.  While the remand portion of this decision requests updated VA medical treatment records and Vet Center records, these records are not relevant to the issue as to whether an earlier effective date is warranted.  The issue decided herein turns on when a claim for service connection was received by VA.  The Veteran has not asserted that there is any outstanding evidence with respect to the issue of entitlement to an earlier effective date.  The Board finds that VA has satisfied its duty to assist the Veteran and may proceed with a decision.

Earlier Effective Date

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014). 

The Court has found that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  However, the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205 (1993); Crawford v. Brown, 5 Vet. App. 33 (1995); Brannon v. West, 12 Vet. App. 32 (1998).

The Veteran requests an earlier effective date of August 17, 2007, for the grant of entitlement to service connection for PTSD.  He has not provided any explanation or argument as to why an earlier effective date of August 17, 2007 is warranted.   

In a report of contact form dated November 21, 2008, it was indicated that, via phone call, the Veteran wanted service connection for PTSD.  A VA Form 21-526, Veteran's Application for Compensation and/or Pension, was received on December 16, 2008.  The May 2009 rating decision granted entitlement to service connection for PTSD, effective November 21, 2008, the date the claim was received, in accordance with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  There are no earlier documents or communication in the claims folder that may be construed as a formal or informal claim for the purpose of assigning an earlier effective date for the grant of service connection.  In accordance with the applicable regulations dealing with the assignment of effective dates, November 21, 2008 is the earliest date for the grant of service connection and payment of compensation that may be awarded.  See 38 C.F.R. § 3.400.  Therefore, the benefit sought on appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).      


ORDER

Entitlement to an effective date earlier than November 21, 2008, for the grant of service connection for PTSD is denied.


REMAND

With respect to his service-connected PTSD, the Veteran was last provided a VA examination in April 2009, more than five years ago.  The Veteran's representative requested that the Veteran be provided a new VA examination because the Veteran reported that his disability has worsened.  Therefore, a new VA examination is required so that the current severity of the Veteran's service-connected PTSD may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

On remand, updated VA medical treatment records from October 2013 must be requested and associated with the claims folder.  Furthermore, the April 2009 VA medical examination report reflects that the Veteran receives therapy at a Memphis Vet Center.  Vet Center records are not included in the claims folder and; therefore, these records must be requested.  38 U.S.C.A. § 5103A (West 2002);  38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

As discussed in the Introduction, the issue of entitlement to a TDIU has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a higher iniitial rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are   "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  On remand, the Veteran must be provided a notice letter and an application for entitlement to a TDIU.

Finally, the May 2009 rating decision also denied, in part, service connection for hypertension, service connection for a left knee disability, and service connection for a heart disability.  In a statement received in February 2010, within one year of the notification of the May 2009 rating decision, the Veteran continued to assert problems with his hypertension, knee, and heart (service connection for coronary artery disease with heart arrhythmia has been granted).  The issues of entitlement to service connection for hypertension and service connection for a left knee disability were readjudicated in subsequent rating decisions.  However, construed liberally, the Board considers the February 2010 statement to be a notice of disagreement with the May 2009 rating decision wherein entitlement to service connection for hypertension and service connection for a left knee disability were denied.  38 C.F.R. § 20.201 (2014); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A Statement of the Case (SOC) has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC must be issued and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  The Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues are REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the issues of entitlement to service connection for hypertension and entitlement to service connection for a left knee disability.  Notify the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to either issue, return the case to the Board for appellate review.

2.  Send the Veteran a notification letter with respect to his claim of entitlement to a TDIU.  Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.  

3.  Request all records from the Memphis Vet Center.  Obtain any necessary release form from the Veteran to request these records.  

4.  Request updated VA medical treatment records from October 2013 to the present.  

5.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his PTSD.  The claims folder must be available for review and the examiner must note that such a review was conducted.

All manifestations and symptoms of PTSD must be discussed, as well as all resulting functional impairment indicated.  A Global Assessment of Functioning (GAF) score must be assigned for the service-connected psychiatric disability.  

6.  After completion of the above and any other development indicated, readjudicate the initial rating issue on appeal, and adjudicate the issue of entitlement to a TDIU.   If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

7.  Following completion of the above, if any benefit on appeal has not been granted, contact the Veteran and clarify as to whether he desires a hearing as to the issues on appeal.  If requested, schedule the Veteran for a hearing before a Veterans Law Judge.  Notify the Veteran of the date, time and location of his hearing and place a copy of the notice letter in the claims folder.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


